Citation Nr: 0818978	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from September 19, 1944 to 
February 28, 1945 and from September 1948 to February 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the above claim.  The veteran's 
case has been advanced on the docket due to the age of the 
veteran.  38 U.S.C.A. § 7107 (West 2002); C.F.R. § 20.900(c) 
(2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his currently diagnosed 
degenerative joint disease of the left knee was caused by 
service, reporting that his left knee pain has persisted 
since his time in service in 1962.  The veteran's service 
medical records indicate that he was treated for left knee 
pain and swelling on over twenty occasions between April 1962 
and August 1964, including treatment to strengthen the 
muscles surrounding his knee.  An April 1956 reenlistment 
examination indicated that the veteran had a laceration on 
his left patella from a childhood fall, which resulted in an 
infection for three weeks with a good recovery.  X-rays taken 
in April 1962 revealed possible chronic changes around the 
left patella and lower plates of the tibia; however, at the 
time, the veteran reported that he had an old injury in this 
area.  The veteran's separation examination in September 1966 
noted an oval shaped scar on the left patella and reported 
that the veteran had pain and swelling in his left knee in 
1962, recurring again in 1964, which had been diagnosed as 
infra-patellar bursitis and had been resolved with 
physiotherapy.  

Post service, the record indicates that the veteran began VA 
treatment for left knee pain in June 2006, when x-rays 
revealed severe degenerative changes of the left knee and the 
veteran was diagnosed with degenerative joint disease.  The 
veteran has subsequently sought VA treatment for this 
condition on numerous occasions, including receiving several 
steroid injections in his knee.  

To date, however, the veteran has not been provided with a VA 
medical examination assessing whether his currently diagnosed 
degenerative joint disease of the left knee is related to his 
in-service knee pain.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA is obliged to provide a medical 
examination and/or get a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).   While there is competent evidence of in-service 
treatment for knee pain and of a current knee disability, a 
medical examination is necessary in this case to determine 
whether the veteran's degenerative joint disease was caused 
by, or is otherwise related to, an event or injury in 
service.  On remand, any recent VA treatment records should 
also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of 
the veteran's treatment records for a left 
knee disability from the Mountain Home VA 
treatment facility, dated since April 
2007.

2.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed left knee disorder 
had its onset during active service or is 
related to any in-service disease or 
injury.    

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



